Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 28 Mar 2022.
Claims 7, 16, and 19 were cancelled.
Claims 1-6, 8-15, and 17-18 were amended. Claims 20-23 were newly presented.
Claims 1-6, 8-15, 17-18, and 20-23 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN201841007694, filed on 1 Mar 2018.

Response to Amendment
Applicant is reminded that amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number. (emphasis added)


At least one claim presented in the filing on 28 Mar 2022 includes amendments which are not properly marked. Applicant is requested to ensure that future amendments to the claims fully comply with 37 CFR 1.121(c).

Response to Arguments
Regarding the objections to claims 1, 10, and 17
Applicant’s arguments have obviated the objection. The objection is withdrawn. 
Regarding the rejections under 35 U.S.C. 101
Applicant's arguments filed 28 Mar 2022 have been fully considered but they are not persuasive. Applicant first asserts that “receiving a booking request, providing a validation code, validating the booking code, and allocating a vehicle, constitute method steps for allocating a vehicle for a ride, which is not an abstract concept or a concept similar to those found by the Courts to be Abstract.” Applicant’s remarks, p. 14. However, Applicant provides no rationale or explanation to support the assertion. Therefore, this argument is not persuasive. Moreover, allocating a vehicle for a passenger is at least  one of a commercial interaction or managing interpersonal behavior, which are specifically identified as falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Applicant first asserts that the claims do not recite an abstract idea because the newly added limitations “require[s] the circuitry to execute cancellation or confirmation of the booking request based on determined distance.” Applicant’s arguments, p. 14. This is not persuasive. But for the drafting effort of including the circuitry, the entire claimed function could be performed with a human analog. For example, a human taxi passenger could place a call to a dispatcher to request a ride, the dispatcher could ask the user where the pickup location is, and, based on the response, either confirm or decline to provide service for the passenger. Therefore, the claimed solution does not require the circuitry other than as a result of the drafting effort. 
Applicant next asserts that “the amended claims explicitly recite circuitry that is in communication with a passenger device and a driver device over a first communication network, and the passenger device and the driver device being in communication over a second communication network,” which “describes a practical implementation which imposes meaningful limits on alleged judicial exception.” Applicant similarly asserts that “the features of amended independent claim 1 provide "an integration into practical solution," rather than "merely recite a commonplace business methods being applied on a general purpose computer." Applicant’s remarks, pp. 15-16. This is not persuasive. Sending and receiving data over a network has been held by the courts to be well-understood, routine, and conventional activity, and determining the user’s location using a GPS device is mere data gathering, which is also well-understood, routine, and conventional activity. See MPEP 2106.05(d)(II), citing Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016). Because the cited portion of Applicant’s amended claims recite well-understood, routine, and conventional activity, these elements do not integrate the abstract idea into a practical application or significantly more. 
Applicant next recites Applicant’s amended claim language and asserts that the language “amounts to significantly more than a conventional activity.” Applicant’s remarks, p. 17. Again, Applicant provides no analysis to support the assertion, so it is not persuasive. As set forth above, sending and receiving information over a network, including gathering data, has expressly been identified by the courts to be well-understood, routine, and conventional activity. Therefore, Applicant’s arguments are not persuasive. The rejection is maintained. 
Regarding the rejections under 35 U.S.C. 102/103
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-15, 17-18, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims have been amended to recite, in relevant part, the following:
determining, by the circuitry, a distance between the captured current location of the passenger device and a pickup area 

and

wherein the cancellation of the booking request is executed based on the distance between the current location of the passenger device and the pickup area being greater than a defined distance, and the confirmation of the booking request is executed based on the current location of the passenger device and the pickup area being less than the defined distance

Applicant’s originally filed specification does not disclose this feature. The originally filed specification discloses merely that “the booking request may further be cancelled based on at least one of a last-in-first-out (LIFO), a passenger value, a booking value, or a distance between the current location of the passenger and the pickup area.” Applicant’s originally filed specification, paragraph [0036]. There is no express recitation of a determining step, and, even if the step is implied by the cancellation being based on a distance, there is no recitation that the distance is a “defined distance” as claimed. Because all dependent claims depend from the independent claims, and because the independent claims each substantively recite these limitations, claims 1-6, 8-15, 17-18, and 20-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claim 20 is separately rejected under 35 U.S.C. 112(a). Claim 20 recites directing a driver to the pickup area “based on a driver rating of a driver of the first vehicle being higher than a driver rating of drivers of remaining vehicles of the second plurality of vehicles in the parking area.” The originally filed specification merely discloses that the driver may be directed to the pickup area based on a rating of the driver as in, for example, [0067]. However, there is no disclosure that the driver is selected based on having a higher rating than the drivers of the remaining vehicles. Therefore, claim 20 is separately rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are construed as including every limitation of the claims from which it depends. MPEP 608.01(n)(III). Claim 22 depends from claim 1, which recites, in relevant part, “transmitting… a first message [that] includes a code for pairing with one of a first plurality of vehicles in a queue at the pickup area.” Claim 22 recites that the code is generated “based on biometric information including at least one of fingerprints, voice patterns, facial patterns, or eye retinas of a passenger possessing the passenger device.” It is unclear, from the plain language of the claim, whether the code is the biometric input, and, if so, how that is transmitted to the user as a code provided by the system as claimed in claim 1. Applicant’s originally filed specification merely discloses the same language nearly verbatim. There is no disclosure of how the biometric input is used to generate a code that is subsequently transmitted to the user, nor is there an explanation of how the code that is transmitted to the user is the user’s own biometric information. Therefore, one having ordinary skill in the art would not be able to ascertain the metes and bounds of the invention claimed in claim 22. For purposes of examination, this is being interpreted as the applicant inputting biometric features to match with a vehicle. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-15, 17-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-6, 8-9, 17-18, and 20-23 recite a method, and claims 10-15 recite a system. These are statutory categories. 
Step 2A, prong 1: Independent claims 1 and 10 recite receiving from a passenger a booking request for booking a ride; capturing, upon receiving the booking request, a current location of the passenger; determining a distance between the captured current location of the passenger device and a pickup area; executing one of a cancellation of the booking request or a confirmation of the booking request based on the determined distance between the captured current location of the passenger and the pickup area, wherein the cancellation of the booking request is executed based on the distance between the captured current location of the passenger and the pickup area being greater than a defined distance, and the confirmation of the booking request is executed based on the captured current location of the passenger and the pickup area being less than the defined distance; transmitting to the passenger a first message based on the confirmation of the booking request without allocating a vehicle for the ride, wherein the first message indicates the confirmation of the booking request and includes a code for pairing with one of a first plurality of vehicles in a queue at the pickup area; receiving from a driver associated with one of the first plurality of vehicles in the queue at the pickup area, the code provided by the passenger to the driver associated with the driver device, respectively, based on the passenger being at the pickup area; and transmitting, to the driver, a second message indicating successful validation of the code, wherein one of the first plurality of vehicles that is associated with the driver device that has transmitted the code is allocated for the ride based on the successful validation. 
Independent claim 17 recites transmitting by a passenger a booking request for booking a ride and a current location thereof, wherein a distance between the transmitted current location of the passenger and a pickup area is determined; receiving by the passenger a first message or a second message based on the booking request and (ii) the distance between the transmitted current location of the passenger device and the pickup area, wherein the first message indicates a confirmation of the booking request by the server without indicating allocation of a vehicle for the ride and includes a code for pairing with one of a first plurality of vehicles in a queue at a pickup area, wherein the second message indicates a cancellation of the booking request by the server, and wherein the cancellation of the booking request is executed based on the distance between the current location of the passenger device and the pickup area being greater than a defined distance, and the confirmation of the booking request is executed based on the current location of the passenger device and the pickup area being less than the defined distance; pairing the passenger with a driver associated with one of the first plurality of vehicles in the queue at the pickup area, based on the passenger being available at the pickup area; and transmitting by the passenger the code to the paired driver included in one of the first plurality of vehicles in the queue at the pickup area,  wherein one of the first plurality of vehicles including the driver is allocated for the ride based on successful validation of the code received from the driver.
Receiving a booking request, providing a validation code, validating the booking code, and allocating a vehicle constitutes managing the relationship between a would-be passenger and a driver, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. Additionally, limiting passengers to those within a particular distance of the pickup area is a business decision, which is a commercial interaction or managing business relationships, also falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements used to apply the abstract idea using a computer as a tool. The additional elements are circuitry, a passenger device, a driver device, a server, and a first and second communication network. Sending and receiving data over a network has been identified by the courts to be insufficient to result in a practical application. MPEP 2106.05(d)(II). Applicant has amended claims 1 and 10 to recite that the location is “based on” a global positioning information from the passenger device. This constitutes mere data gathering using a generically recited computing element performing functions known in the art. MPEP 2106.05(d)(I). Therefore, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Determining a user’s location is insignificant extra-solution activity because it is mere data gathering, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” has been held by the courts to be well-understood, routine, and conventional activity. MPEP 2106.05(d)(II). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 
Step 2A, prong 1: The dependent claims further define the rules to be followed in managing the relationship between the would-be passenger and the driver. Claims 2, 11, and 18 recite sending a message to the passenger directing them to the pickup area. Claims 3 and 12 recite sending a message including the destination information to the driver after successful validation of the code. Claims 4 and 13 recite controlling the availability of the vehicles based on a sequence of arrival. Claims 5 and 14 recite sending the driver a message to direct the driver to the pickup area under particular conditions precedent. Claims 6 and 15 recite sending the driver a message to direct the driver to the parking area under particular conditions precedent. Claim 8 recites different types of code that may be used. Claim 9 recites sending the passenger a cancellation under one of several different particular conditions precedent, including those recited in independent claim 1. Claims 20 and 21 recite directing vehicles to other locations based on various criteria. Claim 22 recites various types of codes that might be used. Claim 23 recites comparing the codes received from the driver and the passenger to validate the codes. 
Step 2A, prong 2: The dependent claims do not recite additional elements and are therefore subject to the analysis of their parent claims. This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements, and, in combination, the independent claims recite the abstract idea applied using a computer as a tool.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 10-12, 17-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180101925 to Brinig et. al. (“Brinig”) in view of U.S. Patent Publication No. 20150081362 to Chadwick et. al. (“Chadwick”).
Claim 1 
Brinig discloses the following elements:
A vehicle allocation method, the vehicle allocation method comprising: ([0012] system and method for linking available drivers/vehicles with requesting riders)
receiving, by circuitry, from a passenger device, over a first communication network, a booking request for booking a ride; ([0012] system can receive a ride request from a rider using an application executing on the rider’s computing device; [0021] computing devices communicate over a network; [0078] computing system for implementing disclosed techniques include circuitry)
capturing, by the circuitry, upon receiving the booking request, a current location of the passenger device based on global positioning information transmitted by the passenger device; ([0030] system determines rider’s current location based on location services of the rider device)
determining, by the circuitry, a distance between the captured current location of the passenger device and a pickup area; ([0060] and fig. 4C system can provide rider with walking directions directing the user to the pick-up area – this necessitates determining a distance between the captured location of the passenger device and a pickup area)
executing, by the circuitry, one of a cancellation of the booking request or a confirmation of the booking request based on the ([0030] system determines rider’s current location based on location services of the rider device; [0070] system determines rendezvous location for the user; [0060] and fig. 4C system can provide rider with walking directions directing the user to the pick-up area – this necessitates determining a distance between the captured location of the passenger device and a pickup area; [0031] system may send a confirmation to the rider device indicating that the optimal driver is en route; optimal driver may be identified based on distance to pick-up area)
; 
transmitting, by the circuitry, to the passenger device, over the first communication network, a first message, based on the confirmation of the booking request, without allocating a vehicle for the ride, wherein the first message indicates the confirmation of the booking request and  includes a code for pairing with one of a first plurality of vehicles in a queue at the pickup area; ([0040] system generates unique match code and transmits it to the rider responsive to a rider request; system may include walking directions to the pick-up area – this is a confirmation of the booking request; [0021] computing devices communicate over a network)
receiving, by the circuitry, from a driver device associated with one of the first plurality of vehicles in the queue at the pickup area, over the first communication network, the code provided by the passenger device  to the driver device over a second communication network based on  the passenger device being at the pickup area; ([0043] any available driver can input the unique match code into their driver device, which is then submitted to the system for validation; [0035] match code may be sent to rider when rider is within a mass egress area; driver application can switch to late-binding state (to accept codes) when driver is within the mass egress geofence; [0021] computing devices communicate over a network; [0029] devices communicate with system over “one or more networks”; [0041] system may choose a different network type based on latency; [0053] rider may transmit the match code to the driver to perform the direct pairing; see also [0018], [0043]-[0044] for types of pairing codes including inductive signatures)
and transmitting, by the circuitry, to the driver device., over the first communication network, a second message indicating successful validation of the code, wherein one of the first plurality of vehicles that is associated with the driver device that has transmitted the code is allocated for the ride based on the successful validation. ([0046] if valid code is entered by the driver, the system updates the log with the pairing and sends an update to the rider and the driver device indicating an “on-trip” status; system cross references the unique identifier of the requesting user and the unique match code against the code provided by the driver – this is a validation sequence; [0021] computing devices communicate over a network)
Applicant’s amendments have resulted in a condition precedent and contingent limitations. When a method claim recites contingent limitations, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed." See MPEP 2111.04(II), citing Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Here, Applicant has amended the claim to recite that one thing happens if the distance between the user and the pickup area is less than a defined distance and a different thing happens if the distance is greater than the defined distance. Because the options are mutually exclusive, under the broadest reasonable interpretation, the claim ends after a determination is made that the distance is greater than the defined distance and the request is canceled. Under this interpretation, every element that is subject to the condition that the distance is less than the defined distance has no patentable weight. Nevertheless, in the interest of compact prosecution, art is being cited for both contingent limitations so that the Applicant may assess the propriety of continuing prosecution. 
Brinig discloses that the user’s location relative to the pickup area may be determined and that an optimal driver may be chosen based on proximity to the pickup location as set forth above. Brinig does not explicitly disclose cancelling the request if the distance between the rider and the pickup area is greater than a defined distance. However, Chadwick discloses that the taxi dispatching system monitors the location of the user device, determines that the user has moved away from the pick-up location by an amount greater than a given distance threshold, and cancels the taxi. Chadwick, paragraph [0025]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the rideshare assignment system of Brinig the automated cancellation as taught by Chadwick in order to “provide more efficient taxi cab dispatching.” Chadwick, paragraph [0061]. 

Claim 10
Brinig discloses the following elements:
A vehicle allocation system, the vehicle allocation system comprising: ([0012] system and method for linking available drivers/vehicles with requesting riders)
circuitry configured to: ([0078] computing system for implementing disclosed techniques include circuitry)
receive, from a passenger device, over a first communication network, a booking request for booking a ride; ([0012] system can receive a ride request from a rider using an application executing on the rider’s computing device; [0021] computing devices communicate over a network; [0078] computing system for implementing disclosed techniques include circuitry)
capture, upon receiving the booking request, a current location of the passenger device based on global positioning information transmitted by the passenger device; ([0030] system determines rider’s current location based on location services of the rider device)
determining a distance between the captured current location of the passenger device and a pickup area; ([0060] and fig. 4C system can provide rider with walking directions directing the user to the pick-up area – this necessitates determining a distance between the captured location of the passenger device and a pickup area)
execute, one of a cancellation of the booking request or a confirmation of the booking request based on the ([0030] system determines rider’s current location based on location services of the rider device; [0070] system determines rendezvous location for the user; [0060] and fig. 4C system can provide rider with walking directions directing the user to the pick-up area – this necessitates determining a distance between the captured location of the passenger device and a pickup area; [0031] system may send a confirmation to the rider device indicating that the optimal driver is en route; optimal driver may be identified based on distance to pick-up area)

transmit, to the passenger device, over the first communication network, a first message, based on the confirmation of the booking request, without allocating a vehicle for the ride, wherein the first message indicates the confirmation of the booking request and  includes a code for pairing with one of a first plurality of vehicles in a queue at the pickup area; ([0040] system generates unique match code and transmits it to the rider responsive to a rider request; system may include walking directions to the pick-up area – this is a confirmation of the booking request; [0021] computing devices communicate over a network)
receive, from a driver device associated with one of the first plurality of vehicles in the queue at the pickup area, over the first communication network, the code provided by the passenger device to the driver device over a second communication network based on  the passenger device being at the pickup area; ([0043] any available driver can input the unique match code into their driver device, which is then submitted to the system for validation; [0035] match code may be sent to rider when rider is within a mass egress area; driver application can switch to late-binding state (to accept codes) when driver is within the mass egress geofence; [0021] computing devices communicate over a network; [0029] devices communicate with system over “one or more networks”; [0041] system may choose a different network type based on latency; [0053] rider may transmit the match code to the driver to perform the direct pairing; see also [0018], [0043]-[0044] for types of pairing codes including inductive signatures)
and transmit, to the driver device, over the first communication network, a second message indicating successful validation of the code, wherein one of the first plurality of vehicles that is associated with the driver device that has transmitted the code is allocated for the ride based on successful validation. ([0046] if valid code is entered by the driver, the system updates the log with the pairing and sends an update to the rider and the driver device indicating an “on-trip” status; system cross references the unique identifier of the requesting user and the unique match code against the code provided by the driver – this is a validation sequence; [0021] computing devices communicate over a network)
Brinig discloses that the user’s location relative to the pickup area may be determined and that an optimal driver may be chosen based on proximity to the pickup location as set forth above. Brinig does not explicitly disclose cancelling the request if the distance between the rider and the pickup area is greater than a defined distance. However, Chadwick discloses that the taxi dispatching system monitors the location of the user device, determines that the user has moved away from the pick-up location by an amount greater than a given distance threshold, and cancels the taxi. Chadwick, paragraph [0025]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the rideshare assignment system of Brinig the automated cancellation as taught by Chadwick in order to “provide more efficient taxi cab dispatching.” Chadwick, paragraph [0061]. 

Claim 17
Brinig discloses the following elements:
A travel ride booking method, the travel ride booking method comprising: ([0012] system and method for linking available drivers/vehicles with requesting riders)
transmitting, by a passenger device to a server over a first communication network, a booking request for booking a ride and a current location thereof, wherein a distance between the transmitted current location of the passenger device and a pickup area is determined at the server; ([0012] system can receive a ride request from a rider using an application executing on the rider’s computing device; [0021] computing devices communicate over a network; [0024] computing devices for implementing the process can include servers; [0030] system determines rider’s current location based on location services of the rider device; [0060] and fig. 4C system can provide rider with walking directions directing the user to the pick-up area – this necessitates determining a distance between the captured location of the passenger device and a pickup area)
receiving, by the passenger device, from the server, over the first communication network, one of a first message or a second message based on (i) the booking request and (ii) the distance between the transmitted current location of the passenger device and the pickup area, wherein the first message indicates a confirmation of the booking request by the server without indicating allocation of a vehicle for the ride and  includes a code for pairing with one of a first plurality of vehicles in a queue at the pickup area; ([0030] system determines rider’s current location based on location services of the rider device; [0070] system determines rendezvous location for the user; [0060] and fig. 4C system can provide rider with walking directions directing the user to the pick-up area – this necessitates determining a distance between the captured location of the passenger device and a pickup area; [0031] system may send a confirmation to the rider device indicating that the optimal driver is en route; optimal driver may be identified based on distance to pick-up area)

pairing, by the passenger device, over a second communication network, with a driver device associated with one of the first plurality of vehicles in the queue at the pickup area, based on the passenger device being available at the pickup area; ([0043] any available driver can input the unique match code into their driver device, which is then submitted to the system for validation; pairing is made upon validation; [0035] match code may be sent to rider when rider is within a mass egress area; driver application can switch to late-binding state (to accept codes) when driver is within the mass egress geofence)
and transmitting, by the passenger device over the second communication network, the code to the paired driver device included in one of the first plurality of vehicles in the queue at the pickup area, wherein one of the first plurality of vehicles including the driver device is allocated  for the ride based on successful validation of the code received from the driver device at the server. ([0043] any available driver can input the unique match code into their driver device, which is then submitted to the system for validation; pairing is made upon validation; [0035] match code may be sent to rider when rider is within a mass egress area; driver application can switch to late-binding state (to accept codes) when driver is within the mass egress geofence; [0021] computing devices communicate over a network; [0024] computing devices for implementing the process can include servers; see also [0018], [0043]-[0044] for types of pairing codes including inductive signatures)
Applicant’s amendments have resulted in a condition precedent and contingent limitations. When a method claim recites contingent limitations, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed." See MPEP 2111.04(II), citing Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Here, Applicant has amended the claim to recite that one thing happens if the distance between the user and the pickup area is less than a defined distance and a different thing happens if the distance is greater than the defined distance. Because the options are mutually exclusive, under the broadest reasonable interpretation, the claim ends after a determination is made that the distance is greater than the defined distance and the request is canceled. Under this interpretation, every element that is subject to the condition that the distance is less than the defined distance has no patentable weight. Nevertheless, in the interest of compact prosecution, art is being cited for both contingent limitations so that the Applicant may assess the propriety of continuing prosecution. 
Brinig discloses that the user’s location relative to the pickup area may be determined and that an optimal driver may be chosen based on proximity to the pickup location as set forth above. Brinig does not explicitly disclose cancelling the request if the distance between the rider and the pickup area is greater than a defined distance. However, Chadwick discloses that the taxi dispatching system monitors the location of the user device, determines that the user has moved away from the pick-up location by an amount greater than a given distance threshold, and cancels the taxi. Chadwick, paragraph [0025]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the rideshare assignment system of Brinig the automated cancellation as taught by Chadwick in order to “provide more efficient taxi cab dispatching.” Chadwick, paragraph [0061]. 

Claims 2 and 18
Brinig in view of Chadwick discloses the elements of claims 1, 10, and 17, above. Brinig also discloses:
transmitting, by the circuitry, to the passenger device, over the first communication network, a third message indicating directions  to reach the pickup area from the captured current location of the passenger device based on the confirmation of the booking request. ([0030] system determines rider’s current location based on location services of the rider device; [0038] system can direct user to designated pick-up area; [0040] late-binding state can be initiated responsive to rider request; system can send walking directions to the pick-up area responsive to receiving the pick-up request; [0070] system may provide a map to the rider indicating the general or specific rendezvous point after receiving the ride request)

Claims 3 and 12
Brinig in view of Chadwick discloses the elements of claims 1 and 10, above. Brinig also discloses:
transmitting, by the circuitry to the driver device over the first communication network, a fourth message including at least destination information associated with the booking request after successful validation of the code. ([0058] driver app can display directions to user’s destination after successful validation of the code)

Claim 8
Brinig in view of Chadwick discloses the elements of claim 1, above. Brinig also discloses:
wherein the code corresponds to at least one of a one-time-password (OTP) code or a quick-response (QR) code. ([0018] code can be a unique PIN, a quick response (QR) code, or a signal code such as ultrasonic pattern, etc.)

Claim 11 
Brinig in view of Chadwick discloses the elements of claims 1, 10, and 17, above. Brinig also discloses:
transmitting, by the circuitry, to the passenger device, over the first communication network, a third message indicating directions  to reach the pickup area from the captured current location of the passenger device based on the confirmation of the booking request, wherein the third message is presented at the passenger device as at least one of a voice-based instruction, a graphical representation-based instruction, a map-based instruction, and a text-based instruction. ([0030] system determines rider’s current location based on location services of the rider device; [0038] system can direct user to designated pick-up area via a map on the user’s interface; [0040] late-binding state can be initiated responsive to rider request; system can send walking directions to the pick-up area responsive to receiving the pick-up request; [0070] system may provide a map to the rider indicating the general or specific rendezvous point after receiving the ride request)

Claim 23
Brinig in view of Chadwick discloses the elements of claim 1, above. Brinig also discloses:
comparing, by the circuitry, the code received from the driver device with the code transmitted to the passenger device, wherein the code received from the driver device is successfully validated based on a successful match of the code received from the driver device with the code transmitted to the passenger device during the comparison. ([0043] any available driver can input the unique match code into their driver device, which is then submitted to the system for validation; [0045] upon receiving the match code entry via the driver interface, the ride management engine can perform lookup in the code logs to identify the appropriate code log entry indicating the correlation between the unique match code corresponding to the match code entry and the requesting user associated with the match code)

Claims 4, 6, 13, 15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180101925 to Brinig et. al. (“Brinig”) in view of U.S. Patent Publication No. 20150081362 to Chadwick et. al. (“Chadwick”) and further in view of U.S. Patent Publication No. 20180121847 to Zhao et. al. (“Zhao”).
Claims 4 and 13
Brinig in view of Chadwick discloses the elements of claims 1 and 10, above. Brinig also discloses that the selection engine may operate on a first-request-first-pairing basis, as in [0032], which at least suggests a pairing based on the first available vehicle, as well. Nevertheless, Zhao discloses:
controlling, by the circuitry, an availability of the first plurality of vehicles in the queue at the pickup area based on a sequence of arrival of the first plurality of vehicles. ([0050] drivers may be on a waiting status in a waiting lot and are considered for pre-selection for assignment to a ride based on a first in first out system as indicated by location data from the driver’s device)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the late-binding driver assignment system of Brinig the pre-selection from a waiting lot as disclosed by Zhao in order to “select[ing] a specified number of drivers to be pre-selected… before being assigned a specific passenger,” which results in “passengers [that] are picked up sooner after making the initial ride request, which can reduce the amount of network traffic.” Zhao, paragraph [0021]. 

Claims 6 and 15
Brinig in view of Chadwick and Zhao discloses the elements of claims 4 and 13, above. Brinig also discloses that the selection engine may operate on a first-request-first-pairing basis, as in [0032], which at least suggests a pairing based on the first available vehicle, as well. Brinig also discloses generating a demand notification to drivers operating within a certain proximity of an event location based on driver supply as in [0067]. Zhao discloses:
transmitting, by the circuitry, to the driver device associated with an incoming vehicle, over the first communication network, a sixth message for directing the incoming vehicle to a parking area based on an absence of an available space in the queue at the pickup area. ([0050] drivers may be on a waiting status in a waiting lot and are considered for pre-selection for assignment to a ride based on a first in first out system as indicated by location data from the driver’s device; [0019]-[0020] if there are no passengers to pick up, drivers cannot wait at the pickup area, so they are directed to the waiting lot)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the late-binding driver assignment system of Brinig the pre-selection from a waiting lot as disclosed by Zhao in order to “select[ing] a specified number of drivers to be pre-selected… before being assigned a specific passenger,” which results in “passengers [that] are picked up sooner after making the initial ride request, which can reduce the amount of network traffic.” Zhao, paragraph [0021]. 
It is noted that, with respect to the method claim 6, “area in an event of absence of an available space in the queue at the pickup area” is a condition precedent to the entirety of the claimed function. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met. MPEP 2111.04(II), citing Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Here, the message is sent to the driver only if the condition precedent is met. If it is not, then the message is not sent. Therefore, the broadest reasonable interpretation of claim 6 is that the entire claimed process is a contingent step. However, art has been applied in the interest of compact prosecution. 

Claim 20
Brinig in view of Chadwick and Zhao discloses the elements of claim 4, above. Brinig also discloses that the system can match riders and drivers based on specified ride service types, such as vehicle type or professional driver service; system will notify drivers that qualify for the selected service type and direct them to individual late-binding areas [0018]. See also [0039]. Brinig also discloses that the system will select an “optimal” driver in [0030]. Applicant’s originally filed specification does not define a driver rating, merely disclosing that driver selection may be made based on “a rating of the driver,” as in [0067]. Therefore, under the broadest reasonable interpretation of Applicant’s claim, the “optimal” driver of Brinig discloses this feature. Nevertheless, Chadwick also discloses:
transmitting, by the circuitry, to a driver device associated with a first vehicle of a second plurality of vehicles in a parking area, over the first communication network, a seventh message for directing the first vehicle from the parking area to the pickup area based on a driver rating of a driver of the first vehicle being higher than a driver rating of drivers of remaining vehicles of the second plurality of vehicles in the parking area. ([0022] drivers are presented to user with a rating; [0027] users may set a rating threshold so that only those drivers who have a higher rating than the other drivers may be selected – this in combination with Brinig’s driver-selection discloses the claimed invention)
Brinig discloses that drivers are determined to be qualified for a particular dispatch and that an optimal driver may be selected, and Chadwick discloses that drivers may be qualified based on having a higher rating than other drivers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the rideshare assignment system of Brinig the automated cancellation as taught by Chadwick in order to “provide more efficient taxi cab dispatching.” Chadwick, paragraph [0061].

Claim 21
Brinig in view of Chadwick and Zhao discloses the elements of claim 4, above. Brinig also discloses that the system can match riders and drivers based on specified ride service types, such as vehicle type or professional driver service; system will notify drivers that qualify for the selected service type and direct them to individual late-binding areas [0018]. See also [0039]. Brinig does not explicitly disclose that drivers are directed to the pickup area to join the queue based on one or more vehicles leaving the queue. However, Zhao discloses:
wherein the availability of the first plurality of vehicles in the queue at the pickup area is further controlled by directing, by the circuitry, one or more vehicles of a second plurality of vehicles in a parking area to the pickup area to join the queue based on one or more vehicles of the first plurality of vehicles driving out of the queue at the pickup area. ([0050] system may select drivers based on first in, first out, seniority, feedback scores, “and the like”; drivers may be on a waiting status in a waiting lot and are considered for pre-selection for assignment to a ride based on a first in first out system as indicated by location data from the driver’s device; [0067] system determines unmet demand and pre-selects drivers for dispatch from the waiting lot based on the unmet demand prediction; [0074] driver confirms that a passenger is picked up and departs;  [0069] system iterates until unmet demand is zero)
Brinig discloses directing qualified drivers to rendezvous areas, and Zhao discloses that the system pre-selects drivers for dispatch from a waiting area to a pickup area based on unmet demand, that the system knows when a passenger has been collected and the vehicle has departed, and that the system iterates until the unmet demand is zero. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the driver dispatch system of Brinig the waiting area queuing system as taught by Zhao so that a “driver arrives in front of the terminal sooner than if he or she had waited until receiving the passenger assignment before leaving the waiting lot.” Zhao, paragraph [0074].

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180101925 to Brinig et. al. (“Brinig”) in view of U.S. Patent Publication No. 20150081362 to Chadwick et. al. (“Chadwick”) in view of U.S. Patent Publication No. 20180121847 to Zhao et. al. (“Zhao”) and further in view of Non-Patent Literature “Parallel Discrete Event Simulation Of Queuing Networks Using GPU-Based Hardware Acceleration” by Park. 

Claims 5 and 14
Brinig in view of Chadwick and Zhao discloses the elements of claims 4 and 13, above. Brinig also discloses that the selection engine may operate on a first-request-first-pairing basis, as in [0032], which at least suggests a pairing based on the first available vehicle, as well. Brinig also discloses generating a demand notification to drivers operating within a certain proximity of an event location based on driver supply as in [0067]. Zhao discloses that drivers may be on a waiting status in a waiting lot and are considered for pre-selection for assignment to a ride based on a first in first out system as indicated by location data from the driver’s device as in [0050]. Zhao also discloses pre-selecting drivers until the unmet demand is met as in [0044]. This is at least highly suggestive of directing an incoming driver to the pickup area if the waiting area is empty. Nevertheless, Park discloses that it is known in the art that a person may bypass a waiting area if the waiting area is empty. Specifically, Park discloses:
transmitting, by the circuitry, to the driver device associated with an incoming vehicle, over the first communication network, a fifth message for directing the incoming vehicle to the pickup area based on an available space in the queue at the pickup area and absence of vehicles in a parking area. (If the queue is empty and the server is idle, a new customer is immediately sent to the server for service, otherwise the customer remains in the queue joining the waiting line until the queue is empty and the server becomes idle. Park, p. 20, last paragraph)
Zhao discloses both a physical waiting area and dispatching drivers until the unmet need is met, and Park discloses that a user may bypass a waiting area if the waiting area is empty. It would have been obvious to one having ordinary skill in the art to include in the unmet demand dispatch direction system of Brinig in view of Zhao a direction for a driver to proceed directly to the pickup area if the waiting area is empty as taught by Park since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180101925 to Brinig et. al. (“Brinig”) in view of U.S. Patent Publication No. 20150081362 to Chadwick et. al. (“Chadwick”) and further in view of U.S. Patent Publication No. 20190026671 to Al Falasi et. al. (“Al Falasi”). 
Claim 9 
Brinig in view of Chadwick discloses the elements of claim 1, above. Brinig also discloses that drivers may accept or decline rideshare requests in [0031]. Brinig also discloses that the selection engine may operate on a first-request-first-pairing basis, as in [0032]. This constitutes a denial of service based on a last-in-first-out system. Brinig does not explicitly disclose indicating a cancellation when there is an absence of available drivers. However, Al Falasi discloses:
further comprising transmitting, by the circuitry, to the passenger device, over the first communication network, an eighth message indicating the cancellation of the booking request, wherein the cancellation of the booking request is further executed based on an  absence of available vehicles in a zone including the pickup area,  a last-in-first-out (LIFO), or a booking value. ([0014] queuing scheme services dispatch requests in the order that they arrive; if no taxis are available in the zone the dispatch system may cancel the dispatch request)
Brinig discloses communicating with a user device about a ride request and processing requests based on a first-in-first-out demand-based system, which is at least highly suggestive of canceling a request on a last-in-first-out basis when there is insufficient demand. Al Falasi discloses cancelling a dispatch request if there are no taxis available in a system which dispatches taxis to requests in the order that they arrive, which discloses canceling based on a last-in-first-out scheme. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the first-in-first-out demand matching system of Brinig the last-in-first-out cancellation scheme as taught by Al Falasi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180101925 to Brinig et. al. (“Brinig”) in view of U.S. Patent Publication No. 20150081362 to Chadwick et. al. (“Chadwick”) and further in view of U.S. Patent Publication No. 20170132934 to Kentley et al. (“Kentley”).
Claim 22
Brinig in view of Chadwick discloses the elements of claim 1, above. Brinig also discloses that the code may be any of a unique PIN, a quick response (QR) code, an ultrasonic signature (e.g., an ultrasonic sound pattern), an inductive pairing signature, or any other form of digital signature suitable for unique device pairing and identification in at least [0018], [0019], and [0043]. Chadwick discloses that a user may obtain information about a cab based on bar code reading and optical character recognition in [0019], [0033], and [0043]. Chadwick also discloses that the system may identify a pickup or destination location of the user via voice recognition in at least [0045]. To the extent that neither Brinig or Chadwick disclose that a pairing code is a biometric input, Kentley discloses:
generating, by the circuitry, based on the confirmation of the booking request, the code based on biometric information including at least one of fingerprints, voice patterns, facial patterns, or eye retinas of a passenger possessing the passenger device. ([0150] user may pair with a vehicle for a ride via randomized security code or biometric input including fingerprint and retinal scans, voice recognition, and facial recognition)
Brinig in view of Chadwick discloses generating a code for pairing a vehicle and allowing image recognition systems to verify information about a taxi. Kentley discloses pairing a user with a vehicle based on biometric inputs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the image based vehicle verification of Brinig in view of Chadwick the biometric verification as taught by Kentley in order to “secure the [vehicle] system by locking the doors until the user requesting the [ride] is verified and authenticated by the visual identification system.” Kentley, paragraph [0150]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628